UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6193



RAYMOND E. BANKS,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-174-2)


Submitted:   July 13, 2000                  Decided:   July 21, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond E. Banks, Appellant Pro Se.      Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond E. Banks seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.1   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court.   See Banks v. Angelone, No.

CA-99-174-2 (E.D. Va. Jan. 20, 2000).2      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     1
      Although the district court relied upon Green v. French, 143
F.3d 865 (4th Cir. 1998), cert. denied, 523 U.S. 1090 (1999), the
denial of relief under 28 U.S.C.A. § 2254 was also correct under
the standards announced in Williams v. Taylor, ___ U.S. ___, 120
S. Ct. 1495, 1523 (2000).
     2
       Although the district court’s order is marked as “filed” on
January 14, 2000, the district court’s records show that it was
entered on the docket sheet on January 20, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

                                 2